         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 1 of 29




 1   Juanita R. Brooks (CA SBN 75934)             Philip W. Goter (pro hac vice)
     brooks@fr.com                                goter@fr.com
 2   Roger A. Denning (CA SBN 228998)             Robert P. Courtney (CA SBN 248392)
     denning@fr.com                               courtney@fr.com
 3
     Jason W. Wolff (CA SBN 215819)               FISH & RICHARDSON P.C.
 4   wolff@fr.com                                 3200 RBC Plaza
     Megan A. Chacon (CA SBN 304912)              60 South 6th Street
 5   chacon@fr.com                                Minneapolis, MN 55402
     K. Nicole Williams (CA SBN 291900)           Phone: (612) 335-5070 /Fax: (612) 288-9696
 6   nwilliams@fr.com
     FISH & RICHARDSON P.C.                       Proshanto Mukherji (pro hac vice)
 7
     12860 El Camino Real, Suite 400              mukherji@fr.com
 8   San Diego, CA 92130                          FISH & RICHARDSON P.C.
     Phone: (858) 678-5070 /Fax: (858) 678-5099   One Marina Park Drive
 9                                                Boston, MA 02210
     Aamir A. Kazi (pro hac vice)                 Phone: (617) 542-5070/ Fax (617) 542-8906
10   kazi@fr.com
11   Lawrence R. Jarvis (pro hac vice)
     jarvis@fr.com
12   Fish and Richardson P.C.
     1180 Peachtree Street Ne 21st Floor
13   Atlanta, GA 30309
     Phone: (404) 879-7238/ Fax: 404-892-5002
14

15   Attorneys for Plaintiff
     FINJAN LLC
16
                                  UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                       (OAKLAND DIVISION)
19
     FINJAN LLC, a Delaware Limited Liability     Case No. 4:18-cv-07229-YGR (TSH)
20   Company,
                                                  FINJAN LLC’S REPLY IN SUPPORT OF
21                                                MOTION FOR SUMMARY JUDGMENT
22                  Plaintiff,                    AND OPPOSITION TO QUALYS INC.’S
            v.                                    CROSS-MOTION FOR SUMMARY
23                                                JUDGMENT
     QUALYS INC., a Delaware Corporation,         [REDACTED VERSION OF
24                                                DOCUMENT SOUGHT TO BE FILED
                                                  UNDER SEAL]
25                  Defendant.
26                                                 DATE:       July 6, 2021
                                                   TIME:       2:00 P.M.
27                                                 JUDGE:      Hon. Yvonne Gonzalez Rogers
                                                   PLACE:      Zoom
28

                                                            REPLY ISO MSJ AND OPPOSITION TO
                                                                                      CROSS-MSJ
                                                                Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 2 of 29




 1                                                   TABLE OF CONTENTS
 2   I.     REPLY IN SUPPORT OF FINJAN’S SUMMARY JUDGMENT MOTION .................... 1

 3          A.        Qualys Has Not Shown that DSAVT Is Authentic or Was Publicly Accessible ...... 1
                      1.         Qualys has not shown DSAVT is authentic ................................................ 1
 4
                      2.         Qualys has not shown DSAVT was publicly accessible.............................. 2
 5          B.     Qualys Has Not Shown Mounji and Thomson Are Authentic and Were Publicly
            Accessible ......................................................................................................................... 4
 6
                      1.         Qualys has not shown Mounji and Thomson are authentic ......................... 4
 7
                      2.         Qualys has not shown Mounji and Thomson were publicly accessible........ 5
 8                    3.         The untimely Stubblebine Declaration does not cure these deficiencies ...... 5
 9   II.    OPPOSITION TO QUALYS’S MOTIONS FOR SUMMARY JUDGMENT ................... 6
            A.        Summary Judgment of Noninfringement for the ’408 Patent Is Not Appropriate.... 6
10
                      1.         Qualys’s “same computer” argument fails legally ...................................... 7
11                               a) The ’408 Patent does not expressly require that all claimed steps be
12                               performed by the same computer ............................................................... 7
                                 b) Collateral estoppel from the SonicWall case does not apply ................. 7
13
                      2.         Qualys’s “same computer” argument fails factually ................................... 9
14                    3.         Qualys’s accused products indicate “potential exploits” ............................11
15                               a) Qualys’s claim construction argument is untimely and wrong .............11
                                 b) Qualys infringes even under its interpretation of “indicators of potential
16
                                 exploits” ...................................................................................................12
17                    4.    Qualys’s accused products “dynamically build” while receiving the
                      incoming stream ...................................................................................................13
18
            B.        Summary Judgment is Not Appropriate for the ’844 and ’494 Patents ..................16
19                    1.         Qualys manipulates the Court’s claim constructions ..................................16
20                    2.         Collateral estoppel does not apply .............................................................18
                      3.         Qualys ignores Dr. Cole’s opinions and the accused products ...................18
21
                      4.         Disputes of material fact exist between the experts ....................................20
22
     II.    OPPOSITION TO QUALYS’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF
23          NO DAMAGES For the ’844 and ’494 patents ................................................................21

24

25

26

27

28

                                                                        i                  REPLY ISO MSJ AND OPPOSITION TO
                                                                                                                     CROSS-MSJ
                                                                                               Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 3 of 29




 1                                                TABLE OF AUTHORITIES
                                                                                                                               Page(s)
 2
     Cases
 3
     Allen Eng’g Corp. v. Bartell Indus.,
 4
         299 F.3d 1336 (Fed. Cir. 2002) ................................................................................................ 7
 5
     Amdocs (Isr.), Ltd. v. Openet Telecom, Inc.,
 6     761 F.3d 1329 (Fed. Cir. 2014) .............................................................................................. 15

 7   Apple, Inc. v. Samsung Elecs. Co.,
        No. 12-CV-00630-LHK, 2014 WL 252045 (N.D. Cal. Jan. 21, 2014) .................. 12, 18, 21, 22
 8
     Arista Networks, Inc. v. Cisco Sys., Inc.,
 9       No. 16-CV-00923-BLF, 2017 WL 6102804 (N.D. Cal. Oct. 10, 2017)..................................... 8
10
     Bettcher Indus., Inc. v. Bunzl USA, Inc.,
11       661 F.3d 629 (Fed. Cir. 2011) ................................................................................................ 11

12   In re Bill of Lading Transms’n & Procs’g Sys. Patent Litig.,
         681 F.3d 1323 (Fed. Cir. 2012) ........................................................................................ 22, 23
13
     Chrimar Systems v. Ruckus Wireless, Inc.,
14      No. 16-cv-00186-SI, 2020 U.S. Dist. LEXIS 136656 (N.D. Cal. July 31, 2020) ..................... 23
15
     CNET Networks, Inc. v. Etilize, Inc.,
16     584 F. Supp. 2d 1260 (N.D. Cal. 2008) .................................................................................... 2

17   Ecolab, Inc. v. FMC Corp.,
        569 F.3d 1335 (Fed. Cir. 2009) .............................................................................................. 12
18
     Foster v. Adams & Assocs., Inc.,
19      No. 18-CV-02723-JSC, 2020 WL 3639648 (N.D. Cal. July 6, 2020) ....................................... 1
20   Fresenius Med. Care Holdings, Inc. v. Baxter Int’l, Inc.,
21      No. C. 03-1431, 2006 WL 1330001, at *3 (N.D. Cal. May 15, 2006) ....................................... 2

22   Fujifilm Corp. v. Motorola Mobility,
        2015 WL 757575 (N.D. Cal. Feb. 20, 2015)........................................................................... 20
23
     Funai Elec. Co. v. Daewoo Elecs. Corp.,
24      616 F.3d 1357 (Fed. Cir. 2010) .................................................................................... 6, 22, 23
25   Gart v. Logitech, Inc.,
        254 F.3d 1334 (Fed. Cir. 2001) .............................................................................................. 22
26

27   IMS Tech., Inc. v. Haas Automation, Inc.,
        206 F.3d 1422 (Fed. Cir. 2000) .......................................................................................... 6, 11
28

                                                                      ii                REPLY ISO MSJ AND OPPOSITION TO
                                                                                                                  CROSS-MSJ
                                                                                            Case No. 4:18-cv-07229-YGR (TSH)
            Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 4 of 29




 1   Jackson Jordan, Inc. v. Plasser Am. Corp.,
        747 F.2d 1567 (Fed. Cir. 1984) .............................................................................................. 18
 2
     JVW Enterprises, Inc. v. Interact Accessories, Inc.,
 3      424 F.3d 1324 (Fed. Cir. 2005) ................................................................................................ 7
 4
     Massachusetts Inst. of Tech. v. Shire Pharms., Inc.,
 5     839 F.3d 1111 (Fed. Cir. 2016) .............................................................................................. 12

 6   Minks v. Polaris Industries, Inc.,
        546 F.3d 1364 (Fed. Cir. 2008) .......................................................................................... 6, 22
 7
     Nalco Co. v. Chem-Mod, LLC,
 8      883 F.3d 1337 (Fed. Cir. 2018) .............................................................................................. 23
 9   Omegaflex, Inc. v. Parker-Hannifin Corp.,
10     243 F. App’x 592 (Fed. Cir. 2007) ........................................................................................... 7

11   Ralston Purina Co. v. Far-Mar-Co., Inc.,
        772 F.2d 1570 (Fed. Cir. 1985) .............................................................................................. 22
12
     SRI Int’l v. Internet Sec. Sys.,
13      511 F.3d 1186 (Fed. Cir. 2008) ...................................................................................... 2, 3, 23
14   SRI International, Inc. v. Advanced Technology Laboratories, Inc.,
15      127 F.3d 1462 (Fed. Cir. 1997) .............................................................................................. 23

16   STV Asia Ltd. v. PRN Corp.,
        No. C06-1664 JCS, 2007 WL 521236 (N.D. Cal. Feb. 15, 2007) ........................................... 18
17
     TecSec, Inc. v. Int’l Bus. Machines Corp.,
18      731 F.3d 1336 (Fed. Cir. 2013) .............................................................................................. 18
19   Trivascular, Inc. v. Samuels,
         812 F.3d 1056 (Fed. Cir. 2016) .............................................................................................. 12
20

21   Statutes

22   35 U.S.C. § 112 ¶ 6 ............................................................................................................... 16, 17

23   35 U.S.C. § 287 ........................................................................................................... 6, 21, 22, 23

24   Other Authorities
25   7 Chisum on Patents § 20.03[7][c][iv] (2020 ed.)......................................................................... 23
26   Fed. R. Civ. P. 26 .......................................................................................................................... 3
27
     Fed. R. Civ. P. 26(a)(2).................................................................................................................. 1
28
     Fed. R. Civ. P. 56(c)(4).................................................................................................................. 4
                                                                          iii                 REPLY ISO MSJ AND OPPOSITION TO
                                                                                                                        CROSS-MSJ
                                                                                                  Case No. 4:18-cv-07229-YGR (TSH)
            Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 5 of 29




 1   Fed. R. Evid. 703 ........................................................................................................................... 4

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          iv                  REPLY ISO MSJ AND OPPOSITION TO
                                                                                                                        CROSS-MSJ
                                                                                                  Case No. 4:18-cv-07229-YGR (TSH)
          Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 6 of 29




 1   I.     REPLY IN SUPPORT OF FINJAN’S SUMMARY JUDGMENT MOTION
 2          In a tacit admission that it did not timely meet its burden to establish the authenticity and
 3   public availability of three prior art references for Qualys’s affirmative defenses and counterclaims
 4   of invalidity of the ’494 and ’731 Patents, Qualys has attempted to supplement the record with
 5   untimely documents and supplemental reports of two of its paid experts, Dr. Hall-Ellis and Dr.
 6   Stubblebine. These reports are a violation of Fed. R. Civ. P. 26(a)(2), and the reports and
 7   untimely documents violate the scheduling order too. D.I. 78. They should be stricken or
 8   disregarded. And even if the Court permits the untimely reports and unauthenticated documents
 9   and finds the three references are authentic, which Finjan opposes, Qualys still has not come
10   forward with authenticated, corroborating evidence that establishes the references were publicly
11   accessible before the filing of the patents. Dr. Hall-Ellis’s new testimony contradicts her prior
12   sworn testimony on DSAVT and thus cannot generate a fact dispute. See Foster v. Adams &
13   Assocs., Inc., No. 18-CV-02723-JSC, 2020 WL 3639648, at *1 (N.D. Cal. July 6, 2020) (“Under
14   the sham affidavit rule, a ‘party cannot create an issue of fact by an affidavit contradicting . . .
15   prior deposition testimony.’”). Moreover, it is nothing but speculation for Dr. Hall-Ellis to say
16   that the MARC record for a reference she has not reviewed is the same as for the reference on
17   which she opined. Further, that the other two references (Mounji and Thomson) can now be found
18   on websites that did not exist at the time of filing the patents does not establish that the references
19   were published, indexed, and discoverable in 1997. We are no closer to knowing exactly when
20   and where the references were published and indexed in a form that was discoverable to the public
21   than when Finjan filed its motion. For these reasons, the reasons below, and those in Finjan’s
22   opening brief, Finjan respectfully requests the Court grant its motion.
23          A.      Qualys Has Not Shown that DSAVT Is Authentic or Was Publicly Accessible
24                  1.      Qualys has not shown DSAVT is authentic
25          Qualys’s first assertion is the DSAVT reference used here is the same as the electronic
26   copy Qualys’s litigation counsel, and Dr. Hall-Ellis, obtained from counsel in another other case.
27

28

                                                        1                      FINJAN REPLY ISO MSJ AND
                                                                               OPPOSITION TO CROSS-MSJ
                                                                           Case No. 4:18-cv-07229-YGR (TSH)
          Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 7 of 29




 1   D.I. 195 (Mot.) at p. 20; D.I. 195-3 (Hall-Ellis Decl.) at ¶ 7, see also Finjan Fact1 1. This opinion
 2   is not in Dr. Hall-Ellis’s timely report, and in deposition she testified she had not seen actual book.
 3   As such, it is a new opinion that contradicts her deposition testimony. 2 This “chain of custody”
 4   argument, at best, relates back to whatever Qualys’s litigation counsel obtained from a different
 5   law firm in another case. That it came from “a law firm representing a defendant” in another case
 6   (D.I. 195 (Mot.) at p. 20:20-21) is not a hearsay exception. The cited Mays Decl. (D.I. 195-5 at ¶
 7   2), by Qualys’s litigation counsel, does not say where Juniper obtained DSAVT so the chain of
 8   custody is broken. No admissible evidence establishes from whom or where DSAVT was
 9   originally obtained. This contrasts with the Fresenius case cited by Qualys, where the author of
10   the document testified about its date and authenticity. Fresenius Med. Care Holdings, Inc. v.
11   Baxter Int'l, Inc., No. C. 03-1431 SBA, 2006 WL 1330001, at *3 (N.D. Cal. May 15, 2006) (“In
12   fact, the PRSM Specification was authenticated by its author, Mr. Ragsdale, during his
13   deposition.”). No witness with personal knowledge has been identified here, and no admissible
14   evidence corroborates the date. Finjan Fact 1. As a matter of law, Qualys should not be permitted
15   to delinquently rely on its paid expert with no personal knowledge and no corroborating evidence
16   to testify about the authenticity or date of DSAVT. CNET Networks, Inc. v. Etilize, Inc., 584 F.
17   Supp. 2d 1260, 1272–73 (N.D. Cal. 2008) (“corroboration is generally required for testimony that
18   is asserted to invalidate a patent.”).
19                   2.      Qualys has not shown DSAVT was publicly accessible
20           Not only has Qualys failed to authenticate the DSAVT reference, it has failed to come
21   forward with corroborating evidence to show it was publicly accessible. See Finjan Fact 2. To
22   establish a document was publicly accessible, Qualys must establish the reference was
23   “disseminated or otherwise made available to the extent that persons interested and ordinarily
24   skilled in the subject matter or art exercising reasonable diligence, can locate it.” SRI Int’l v.
25

26   1
        The citation to “Finjan Fact” in the Reply is to Finjan’s Response to Qualys’s Responsive
27   Separate Statement of Undisputed Material Facts, which is filed herewith.
     2
       See D.I. 195-43 (Mays Ex. 38, Hall-Ellis Tr.) at 50:5-24 (“A. I told you, I have not seen the book
28   because I cannot get my hands on the book. Q. The British version? A. Any version . . . I can’t tell
     you what they look like. I haven’t seen them in person.”).
                                                         2                    FINJAN REPLY ISO MSJ AND
                                                                               OPPOSITION TO CROSS-MSJ
                                                                           Case No. 4:18-cv-07229-YGR (TSH)
          Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 8 of 29




 1   Internet Sec. Sys., 511 F.3d 1186, 1194 (Fed. Cir. 2008). In SRI, a paper by the inventors was
 2   placed on a server on the Internet and a link to the paper was sent to a group of reviewers. Id. at
 3   1195. The “paper was not indexed or catalogued in any meaningful way to enable a person of
 4   ordinary skill to locate the paper.” Id. The court held that, while the paper was on the Internet, it
 5   was not “publicly accessible.”
 6          While all but admitting the alleged corroborating evidence, the MARC record, is not the
 7   record for the DSAVT reference relied upon by Dr. Stubblebine, Dr. Hall-Ellis untimely opines,
 8   without any personal knowledge or corroborating evidence, that a foreign publication of another
 9   version of the DSAVT is substantively the same as the one she opined on.3
10          This is too little, too late. Dr. Hall-Ellis swore under oath that the MARC record was the
11   record for DSAVT, and that very document was “received, cataloged, and indexed at the Merck,
12   Sharp & Dohme Research Laboratory Library” no later than April 3, 1996. D.I. 195-39 (Hall-Ellis
13   Rpt.) at ¶ 59. Yet the cover page, number of pages of the preface (20 vs. 32 pages), and text (222
14   vs. 208 pages) of DSAVT do not match the MARC record. D.I. 192 (Mot.) at p. 5:7-22; D.I. 192-
15   2 (Hall-Ellis Tr.) at 47:13-49:4. Dr. Hall-Ellis speculates the document “received, cataloged, and
16   indexed” at the New Jersey library is a U.K. version (D.I. 195-3 (Hall-Ellis Decl.) at ¶ 17), and she
17   then sums the preface and text pages together to show only one page difference and chalks up the
18   difference to paper size (D.I. 195-3 at ¶ 16). The problem with this speculation is the preface grew
19   by 12 pages in the MARC record, while the text pages shrank by 14. Clearly, this is not the same
20   document. Further, Dr. Hall-Ellis contradicts her prior sworn testimony that the book was
21   “received, cataloged, and indexed” at the library in New Jersey (D.I. 195-39 at ¶¶ 57, 59) with the
22   suggestion that the MARC record is actually from a publication in the U.K. (D.I. 195-3 at 4:9-12).
23   Because Qualys did not produce the alleged U.K. version of DSAVT for the MARC record relied
24   upon by Dr. Hall-Ellis, it cannot corroborate her testimony. See Finjan Fact 3.
25          Lastly, Qualys injects untimely opinions from Dr. Stubblebine too. Dr. Stubblebine is not
26   identified in Qualys’s Fed. R. Civ. P. 26 disclosures as a fact or expert witness on the topics upon
27
     3
      Dr. Hall-Ellis admitted she had not seen the document corresponding to the MARC record. D.I.
28
     195-43 (Mays Ex. 38, Hall-Ellis Tr.) at 50:5-24 (“. . . I haven’t seen them in person.”)

                                                       3                      FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
          Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 9 of 29




 1   which he now opines, and his timely report offered no such opinion. To buttress the untimely
 2   Stubblebine opinions, more unauthenticated documents are offered from Qualys’s litigation
 3   counsel in the form of Exhibits 5 (D.I. 195-10) and 28 (D.I. 195-33). This too is improper. See
 4   Fed. R. Civ. P. 56(c)(4) (a declaration must be made on personal knowledge). Nevertheless, Dr.
 5   Stubblebine’s opinion does not establish the version of DSAVT he relied upon was publicly
 6   accessible. After the close of fact and expert discovery, Dr. Stubblebine apparently located
 7   documents on the Internet (how or at whose direction he does not specify), reviewed a page with
 8   information pertaining to the wrong version of DSAVT, and leaps to the conclusion that since he
 9   found what he asserts is a later version of DSAVT on the Internet, the earlier version must have
10   been publicly accessible at some earlier time. D.I. 195-4 (Stubblebine Decl.) at ¶ 4. Daubert
11   issues aside, Qualys is attempting to use its paid expert as a conduit to publish hearsay from one
12   unauthenticated and uncorroborated document to another on a core issue: public accessibility.
13   Qualys cannot use its experts as an end-run around authenticity or corroboration. Fed. R. Evid.
14   703. Finjan requests that the Court strike or disregard the untimely Stubblebine opinions and
15   unauthenticated Mays Exhibits 5 (D.I. 195-10) and 28 (D.I. 195-33).
16          B.      Qualys Has Not Shown Mounji and Thomson Are Authentic and Were
                    Publicly Accessible
17
                    1.      Qualys has not shown Mounji and Thomson are authentic
18
            Qualys offered Dr. Hall-Ellis’s testimony from her timely report to authenticate Mounji
19
     and Thomson. But that testimony simply confirmed the documents she downloaded from the
20
     Internet are the copies produced in the litigation, and repeats that opinion in her untimely report.
21
     This circular and uncorroborated confirmation that a downloaded document is the same as what
22
     was produced in the litigation does not make it authentic. Her untimely report does not support
23
     their authenticity or the availability of a hearsay exception, nor does it excuse Qualys’s failure to
24
     corroborate this testimony with admissible evidence from the authors, publishers, or custodians.
25
     See Finjan Fact 4.
26

27

28

                                                       4                      FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 10 of 29




 1                   2.      Qualys has not shown Mounji and Thomson were publicly accessible
 2            That Mounji and Thomson were recently downloaded from a third-party source does not
 3   establish or corroborate that they are authentic or were publicly accessible before November 6,
 4   1997. See Finjan Facts 5-9. Dr. Hall-Ellis’s untimely report attempts to bolster the credibility of
 5   the post-1997 third party sources, but conspicuously absent is any evidence as to when and where
 6   Mounji and Thomson were indexed and publicly accessible by 1997. See D.I. 195-3 at ¶¶ 23-25.
 7   This is because “these [] repositories were not created for the sole purpose of indexing references
 8   and providing dispositive dates for when a reference was published.” Id. at ¶ 21.
 9                   3.      The untimely Stubblebine Declaration does not cure these deficiencies
10            As requested above, Dr. Stubblebine’s untimely report on the authenticity and public
11   availability of Thomson should be stricken or disregarded, as should Mays Exhibit 35, which is
12   another unauthenticated, untimely document. But even if the Court does not strike or disregard
13   these materials, it is still insufficient for Qualys to corroborate the authenticity and public
14   availability of Thomson. 4 Omitted from Dr. Stubblebine’s untimely opinions is that there is no
15   Thomson paper at the alleged link. Dr. Stubblebine says nothing of the nature and reach of the
16   symposium, who was invited to attend, or whether the papers listed were indexed and searchable
17   in 1997. He cannot say because the unauthenticated documents do not say, and he has not
18   demonstrated any personal knowledge of any of these documents or facts.
19

20

21

22

23

24

25

26

27
     4
         The untimely Stubblebine report does not mention Mounji.
28

                                                        5                      FINJAN REPLY ISO MSJ AND
                                                                               OPPOSITION TO CROSS-MSJ
                                                                           Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 11 of 29




 1   II.     OPPOSITION TO QUALYS’S MOTIONS FOR SUMMARY JUDGMENT5
 2           A.     Summary Judgment of Noninfringement for the ’408 Patent Is Not
                    Appropriate6
 3
             For each of the contested limitations for the ’408 Patent, Finjan’s expert Dr. Medvidovic
 4
     set forth a reasoned analysis that is supported by facts in the record, including (1) evidence that a
 5
     single Qualys “                ” satisfies the “computer” limitations in the ’408 Patent; (2)
 6
     evidence that Qualys searches for “potential exploits” and indicators of those exploits (such as
 7
                                              ); and (3) evidence that Qualys’s system receives data and
 8
     immediately stores it in an in-memory structure that satisfies a “parse tree.” Qualys’s motion does
 9
     little to address this evidence, and there is nothing in the record indicating why the evidence
10
     Finjan relies upon is irrelevant or inaccurate. Indeed, Qualys’s expert submitted a rebuttal report
11
     that disagreed with the conclusions of Finjan’s expert—but without anything to substantiate his
12
     conclusion other than off-the-record “conversations” with Qualys’s engineers and attorneys.
13
     While Qualys is free to dispute the conclusions drawn from this evidence at trial, at summary
14
     judgment all facts and inferences must be construed in the light most favorable to the non-movant.
15
     IMS Tech., Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1429 (Fed. Cir. 2000); see also
16

17

18   5
       Qualys called its motions “cross-motions.” They are not cross-motions because they do not
     cross Finjan’s motion for summary judgment on the same legal issues. Finjan has moved for leave
19   for additional pages. If the Court declines to grant it, it may disregard the additional pages in this
20   brief and it is respectfully noted that Finjan opposes Qualys’s motions concerning the ’844 and
     ’494 Patents based on Finjan’s response to Qualys’s Separate Statement of Fact. Finjan also notes
21   the law on notice for damages, where Qualys is incorrect. Per the Federal Circuit, “Letters that
     specifically identify a product and offer a license for that product do constitute actual notice.”
22   Minks v. Polaris Industries, Inc., 546 F.3d 1364, 1376 (Fed. Cir. 2008). The only “detail”
     required by § 287 is detail sufficient to “support an objective understanding that the recipient may
23
     be an infringer” and to identify the “specific product or group of products” at issue. Funai Elec.
24   Co. v. Daewoo Elecs. Corp., 616 F.3d 1357, 1373 (Fed. Cir. 2010).

25
     6
       In a footnote, Qualys states that if the Court grants Qualys’s “renewed” motion to strike,
     summary judgment is appropriate for an additional reason. Even if the Court grants Qualys’s
26   “renewed” motion in its entirety, Qualys did not move to strike Finjan’s Web Application
     Scanning theories. See D.I. 194 at p. 5 (seeking to strike “[p]aragraphs 184-185 (to the extent
27   discussing vulnerability scans) and 186-196,” but not seeking to strike other paragraphs, such as
     those relating to Web Application Scanning). Thus, if Qualys were to somehow prevail on its
28
     motion to strike, Finjan disagrees that any further summary judgment would be appropriate.

                                                       6                      FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 12 of 29




 1   Omegaflex, Inc. v. Parker-Hannifin Corp., 243 F. App’x 592, 595 (Fed. Cir. 2007). Because
 2   Qualys’s entire argument is effectively that its own expert disagrees with the conclusions of
 3   Finjan’s expert, the Court should deny Qualys’s motion.
 4                  1.      Qualys’s “same computer” argument fails legally
 5          Not all of the asserted claims require that the accused functionality be performed by a
 6   single computer. JVW Enterprises, Inc. v. Interact Accessories, Inc., 424 F.3d 1324, 1335 (Fed.
 7   Cir. 2005) (disfavoring importing non-recited limitations into the claims).
 8                          a)     The ’408 Patent does not expressly require that all claimed steps
                                   be performed by the same computer
 9
            The premise for Qualys’s argument is that “[e]ach asserted claim of the ’408 patent . . .
10
     requires that all claimed steps be performed by or located within the same computer.” D.I. 195
11
     (Mot.) at p. 3. Qualys is simply wrong. Claim 1 is the only asserted claim that includes
12
     “computer” in every limitation. That is not the case for the remaining asserted claims (22, 23, 35).
13
     Claim 22 refers to a “computer” only in the preamble, and the parties agree the preamble is not
14
     limiting. See Add’l Facts 31-327; D.I. 195-6 (’408 Pat.) at cl. 22; Exh. 8 (Medvidovic Op.) ¶ 368
15
     (“preamble is not limiting”); Exh. 9 (Rubin Op.) ¶ 261 (Qualys’s expert opining that the
16
     “preamble is generally not limiting”); see Allen Eng'g Corp. v. Bartell Indus., 299 F.3d 1336, 1346
17
     (Fed. Cir. 2002) (“Generally, the preamble does not limit the claims.”). Claim 23 requires that “a
18
     computer” receives information, but it does not require that all subsequent limitations are
19
     performed by that same “computer.” See Add’l Fact 33; D.I. 195-6 (’408 Pat.) at cl. 23. And
20
     Claim 35requires a “computer” in only one limitation. See Add’l Fact 34; Id at cl. 35. For this
21
     reason, Qualys’s “single computer” argument at best applies only to claim 1, and should be denied
22
     out of hand for the other claims.
23
                            b)     Collateral estoppel from the SonicWall case does not apply
24
            Rather than focus on the claim language, Qualys cites to the SonicWall case and argues
25
     that Finjan is “collaterally estopped from disputing that the ’408 Patent must be performed by the
26

27
     7
      The citation to “Fact” or “Add’l Fact” in the Opposition are to Finjan’s Responsive Separate
28   Statement of Undisputed Material Facts, and the citation to “Exh” are to the Declaration of Jason
     W. Wolff ISO, filed herewith.
                                                     7                      FINJAN REPLY ISO MSJ AND
                                                                            OPPOSITION TO CROSS-MSJ
                                                                        Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 13 of 29




 1   same computer.” D.I. 195 (Mot.) at p. 4. However, the SonicWall case involved different issues
 2   (different asserted claims and different products), and thus, collateral estoppel does not apply.
 3          For collateral estoppel to apply, “four conditions must be met: ‘(1) the issue at stake was
 4   identical in both proceedings; (2) the issue was actually litigated and decided in the prior
 5   proceedings; (3) there was a full and fair opportunity to litigate the issue; and (4) the issue was
 6   necessary to decide the merits.’” Arista Networks, Inc. v. Cisco Sys., Inc., No. 16-CV-00923-BLF,
 7   2017 WL 6102804, at *11 (N.D. Cal. Oct. 10, 2017) (quoting Oyeniran v. Holder, 672 F.3d 800,
 8   806 (9th Cir. 2012)). There are several differences between the SonicWall case and this one, the
 9   most relevant of which is that the claims are different across the two cases. Claims 23 and 35,
10   which are asserted here, were not at issue in SonicWall. See Add’l Fact 35; D.I. 195-16 (Ex. 11,
11   Order Granting in Part and Denying In Part Defendant’s Motion For Partial Summary Judgment,
12   No. 17-cv-04467-BLF, D.I. 420 (Mar. 5, 2021)) at pp. 19-20. And whileclaims 1 and 22 were at
13   issue in SonicWall, the parties’ argument and the Court’s rationale was based only on the
14   language in claim 1. See generally Id. at 18-24 (not addressing the differences in claims 1 and
15   22); Exh. 10 (Redacted Version of Finjan’s Opp. to SonicWall’s Mot. for Partial Summary
16   Judgment, No. 17-cv-04467-BLF, D.I. 327-3 (Dec. 21, 2020) at pp. 9-11 (not addressing the
17   differences in claims 1 and 22); Exh. 11 (Redacted Version of SonicWall’s Mot. for Partial
18   Summary Judgment, No. 17-cv-04467-BLF, D.I. 320 (Dec. 2, 2020) at pp. 13-16 (not addressing
19   the differences in claims 1 and 22). Neither the parties nor the SonicWall court addressed any
20   claim interpretation issues for claim 22. Id. And none of claims 22, 23, or 35 use the phrase
21   “computer” in every limitation similar to claim 1 such that the SonicWall court’s interpretation of
22   claim 1 would be applicable.
23          Thus, whether claims 22, 23 and 35 require all steps to be performed by a single
24   “computer” is a new issue–it is not “identical” to the issue in SonicWall. Claim interpretation of
25   those claims was not “actually litigated” and there was no “full and fair opportunity” to litigate
26   that issue. And the interpretation of those claims was not “necessary to decide the merits”
27   (particularly for claims that were not even asserted). Collateral estoppel does not apply.
28

                                                       8                      FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 14 of 29




 1                     2.        Qualys’s “same computer” argument fails factually
 2            Even if estoppel from SonicWall were to apply, it would be of no consequence here
 3   because the record evidence indicates that a single device in the Qualys Cloud Platform can
 4   infringe the claims of the ’408 patent. See, e.g., Exh. 8 (Medvidovic Op.) ¶¶ 158-161; see also
 5   Add’l Fact 36. Dr. Medvidovic opines that, for each of the limitations requiring specific
 6   functionality be found in or performed by a “computer” (which would include all of the limitations
 7   from claim 1 and limitations (c), (d), and (g) from claim 23),the accused functionality can be
 8   found in the                        of the Qualys Cloud Platform and cites exemplary evidence
 9   supporting that conclusion. See id. (Medvidovic Op.) ¶ 186 (opining that limitation 1[b] is
10   satisfied because the
11                                              ), ¶¶ 187-189 (including more specific factual analysis of the
12                          for limitation 1[b]); ¶ 209 (opining that limitation 1[c] is satisfied because the
13                                                                                      ); ¶¶ 210-213 (including
14   more specific factual analysis of the                          for limitation 1[c]); ¶ 221 (opining that
15   limitation 1[d] is satisfied by the                        ); ¶¶ 222-234 (including more specific factual
16   analysis of the                        for limitation 1[d]); ¶ 255 (opining that limitation 1[e] is satisfied
17   by the                                                                                  indicative of an
18   exploit); ¶¶ 256-257 (including more specific factual analysis of the                          ); ¶ 275
19   (opining that limitation 1[f] is satisfied by the scanner engine); ¶¶ 276-283 (including more
20   specific factual analysis of the                       for limitation 1[f]); ¶ 304 (opining that limitation
21   1[g] is satisfied by the                      ); ¶¶ 305-310 (including more specific factual analysis of
22   the                        for limitation 1[g]); ¶ 333 (opining that limitation 1[h] is satisfied by the
23                          ); ¶¶ 331-332 (citing facts as to how                                        satisfies
24   limitation 1[h]).
25            The
26             is a single component in the Qualys Cloud Platform. Indeed, Qualys’s engineers refer to
27   the                                                             —which is a single device in a network.
28   See, e.g., Exh. 8 (Medvidovic Op.) ¶¶ 99 (referring generally to the functionality of the “scanning

                                                            9                       FINJAN REPLY ISO MSJ AND
                                                                                    OPPOSITION TO CROSS-MSJ
                                                                                Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 15 of 29




 1   engine”); ¶¶ 101-102 (similar); ¶ 162 (similar). Qualys’s documentation even touts the
 2   efficiencies of the accused functionality being part of a “single” system. See, e.g., Exh. 12,
 3   QUALYS00355723 at 726 (“Qualys helps organizations streamline and consolidate their security
 4   and compliance solutions in a single platform.”); Exh. 13, QUALYS00606865 (“Discover, assess,
 5   prioritize, and patch critical vulnerabilities in real time and across your global hybrid-IT landscape
 6   - all from a single solution.”), id. at 866 (“A single cloud platform saves organizations save
 7   significant resources and the time otherwise required to install multiple agents and consoles[.]”):
 8   see also Facts 37-39. Finjan submits that the cited evidence and analysis discloses the relevant
 9   functionality at a “computer.”
10          At the very least, Finjan’s allegations raise a fact issues for the jury to decide. Exh. 14
11   (Rubin Tr.) 115:24-116:9 (“. . . a computer is a device with the ability to take input and output and
12   perform computations.”).Indeed, it is Qualys was has no evidence supporting its position that the
13   accused functionality is found on different computers in its motion, and it is Qualys’s expert who
14   was unable to identify any contrary evidence when asked. Exh. 14 (Rubin Tr.) 117:4-119:14
15   (identifying ¶ 264 as his opinion related to the “single computer” issue); 187:1-188:3 (unable to
16   identify any evidence supporting his conclusions).
17          Instead, Qualys’s argument is based on a misstatement of Finjan’s infringement
18   allegations. Finjan identified three separate aspects of the Qualys Cloud Platform and explained
19   how each, on its own, infringes the claims. Exh. 8 (Medvidovic Op.) ¶ 159 (identifying three
20   separate theories of infringement); Exh. 15 (Rubin Reb.) ¶ 264 (Qualys’s expert acknowledging
21   Finjan’s three separate theories); see also Add’l Fact 40. The                     is just one
22   example of Qualys’s infringement. See Add’l Fact 41. For the purpose of its motion, however,
23   Qualys combines Finjan’s infringement allegations for the three separate infringing features, as if
24   Finjan had argued that all three were required to show infringement. D.I. 195 (Mot.) at pp. 3:17-
25   19, 5:2-5 (citing summary paragraphs 185, 262, and 302). Thus, while it is true that Dr.
26   Medvidovic identifies different aspects of the Qualys system as the claimed “computer,” that is
27   because he is identifying three different ways (a different “computer” for each separately accused
28

                                                      10                     FINJAN REPLY ISO MSJ AND
                                                                             OPPOSITION TO CROSS-MSJ
                                                                         Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 16 of 29




 1   feature) that Qualys products infringe claim 1. Dr. Medvidovic is not opining they are collectively
 2   a single computer.
 3          Qualys’s citations to Dr. Medvidovic’s testimony are similarly flawed. The testimony
 4   Qualys cites are about Qualys’s offerings generally. While Dr. Medvidovic testifies consistently
 5   that the accused functions collectively were occurring on a Qualys computer (as opposed to a
 6   customer owned computer, which appeared to be a disputed issue in the deposition), he was never
 7   asked about the implementation of any specific accused functionality.
 8          In sum, there are genuine issues of material fact in the record indicating that Qualys’s
 9   Cloud Platform satisfies the asserted claims, even if the Court holds that all steps of the claim
10   must be performed by one computer. Those fact disputes should be decided by the jury, and
11   summary judgment is not appropriate. See IMS Tech., Inc., 206 F.3d at 1429.
12                  3.      Qualys’s accused products indicate “potential exploits”
13          The claims require detecting “indicators of potential exploits . . .” (or “indicating the
14   presence of potential exploits” in claim 22). D.I. 195-6 (’408 Patent) at cls. 1, 22, 23 and 35. This
15   phrase was not construed by the Court, thus the plain and ordinary meaning applies. And Qualys
16   does not dispute that under the plain and ordinary meaning, Finjan has set forth sufficient evidence
17   to substantiate its infringement allegations. Instead, Qualys appears to be arguing that “indicators
18   of potential exploits” should have been construed to exclude a signature-based approach, and that
19   Qualys does not infringe under this unidentified construction. Qualys’s belated claim construction
20   argument should be rejected, but even under Qualys’s interpretation, the products still infringe.
21                          a)      Qualys’s claim construction argument is untimely and wrong
22          The basis for Qualys’s prosecution history disclaimer argument are statements made by
23   Finjan’s experts dating back to 2016. D.I. 195 (Mot.) at p. 7 (citing Dr. Goodrich’s 2017 report in
24   Blue Coat and his 2020 report in Rapid7, and Dr. Medvidovic’s 2016 IPR declaration and
25   deposition testimony); see also Add’l Fact 42. The majority of these statements (all except for Dr.
26   Goodrich’s report in Rapid7) predate claim construction in this case. Yet Qualys never sought to
27   construe the ’408 Patent in view of these supposed disclaimers, and even now does not identify
28   what it contends is the proper construction of “indicators of potential exploits.” See Bettcher

                                                      11                      FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 17 of 29




 1   Indus., Inc. v. Bunzl USA, Inc., 661 F.3d 629, 640-41 (Fed. Cir. 2011) (holding that party waived
 2   opportunity to seek construction for terms not proposed during claim construction process); see
 3   also Apple, Inc. v. Samsung Elecs. Co., No. 12-CV-00630-LHK, 2014 WL 252045, at *3 (N.D.
 4   Cal. Jan. 21, 2014).
 5          Even if Qualys did not waive its claim construction argument, Finjan did not disclaim the
 6   scope of the phrase “indicators of potential exploits.” “The party seeking to invoke prosecution
 7   history disclaimer bears the burden of proving the existence of a ‘clear and unmistakable’
 8   disclaimer that would have been evident to one skilled in the art.” Trivascular, Inc. v. Samuels,
 9   812 F.3d 1056, 1063–64 (Fed. Cir. 2016). None of the statements Qualys identifies satisfies “the
10   high standard for prosecution disclaimer to attach.” Massachusetts Inst. of Tech. v. Shire Pharms.,
11   Inc., 839 F.3d 1111, 1120 (Fed. Cir. 2016); see also Ecolab, Inc. v. FMC Corp., 569 F.3d 1335,
12   1342 (Fed. Cir. 2009) (“Even if an isolated statement appears to disclaim subject matter, the
13   prosecution history as a whole may demonstrate that the patentee committed no clear and
14   unmistakable disclaimer.”). Dr. Goodrich’s statement from Blue Coat and Rapid7 distinguished
15   prior art that searched a database for a list of known viruses. Dr. Medvidovic’s statements are
16   similar. These statements are simply making the point that searching for a list of known exploits
17   was not identifying “indicators of potential exploits.” Thus, even if the cited statements are
18   relevant to prosecution history disclaimer (for example, at least Dr. Goodrich’s statements are not
19   part of the ’408 Patent intrinsic record and thus, are legally irrelevant to the inquiry), they are not
20   instances of the patentee making a “clear and mistakable” disclaimer.
21                          b)      Qualys infringes even under its interpretation of “indicators of
                                    potential exploits”
22
            The factual premise for Qualys’s motion is that supposedly, “Qualys’s Products Perform
23
     Only Signature-Based Analysis.” See, e.g., D.I. 195 (Mot.) at p. 9:6-10. However, the evidence
24
     shows the opposite: Qualys’s accused products also perform “behavioral analysis” (which is the
25
     very thing that Qualys contends Finjan’s patents cover after the supposed disclaimer). See, e.g.,
26
     Exh. 16 (QUALYS00257792) at 793 (“
27
                                                                                            .”); Exh. 17
28

                                                       12                      FINJAN REPLY ISO MSJ AND
                                                                               OPPOSITION TO CROSS-MSJ
                                                                           Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 18 of 29




 1   (QUALYS01235879) at 886 (“
 2                                           ”); Exh. 18 (QUALYS01065909) (“Behavioral Analysis
 3   identifies malware based on a web site's behavior. Our service tests the web site's behavior . . .”);
 4   see also Add’l Facts 43-45. To be clear, Finjan believes that the distinction between “behavioral
 5   analysis” and “signature based analysis” is irrelevant to this motion, but it is important to note that
 6   Qualys’s admissions undermine the very premise of Qualys’s motion.
 7          With respect to the claim language at issue here, the record includes sufficient evidence to
 8   support Finjan’s infringement argument. Finjan’s expert analyzed technical documentation and
 9   deposition testimony and explained how that evidence shows infringement. For example, Qualys
10   maintains a database of vulnerabilities called           . Exh. 8 (Medvidovic Op.) ¶ 230. The
11   information in that database is not limited to identifying known exploits, but rather, includes
12   checks for vulnerabilities that are indicators for potential exploits (such as
13                                     .) Id. ¶¶ 231-232. In fact, Qualys’s technical documentation
14   quantifies these potential exploits, calculating an “exploitability” value for each. Exh. 15 (Rubin
15   Reb.) at Appendix L (QUALYS-RUBIN1774- QUALYS-RUBIN1778) (identifying the
16   “exploitability” of a particular vulnerability and the specific types of exploits, such as malware,
17   that take advantage of those exploits); see also Add’l Fact 46.
18          Thus, there are genuine issues of material fact that preclude summary judgment.
19                  4.      Qualys’s accused products “dynamically build” while receiving the
                            incoming stream
20
            As Qualys notes, the asserted claims have three relevant steps: (1) “receiving incoming
21
     content,” (2) “dynamically building,” and (3) “dynamically detecting.”8 Qualys argues that Finjan
22

23
     8
       Qualys’s motion confuses the issue by raising an incorrect and irrelevant claim construction.
24   Qualys argues that these three steps “must overlap,” but Qualys’s argument is a misreading of the
     plain language. D.I. 195 (Mot.) at p. 10. The claims require temporal overlap between the first
25   and second steps (“receiving incoming content” while “dynamically building”) and separately
26   require temporal overlap between the second and third steps (“dynamically building” while
     “dynamically detecting”). There is no requirement of temporal overlap in the first step (“receiving
27   incoming content”) and the third step (“dynamically detecting”). None of the cited statements
     from the file history or IPR are relevant to this inquiry. Thus, even though the disputed issues
28   raised in Qualys’s motion do not turn on the amount of temporal overlap between the first and
     third steps, Finjan disagrees with Qualys’s recitation of these limitations.
                                                        13                    FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 19 of 29




 1   has failed to show an overlap between the first two steps (“receiving incoming content” and
 2   “dynamically building”). Yet Finjan’s expert (Dr. Medvidovic) analyzed source code, Qualys
 3   documentation, and deposition testimony to identify a parse tree structure (here,
 4

 5                        . See generally Exh. 8 (Medvidovic Op.) ¶¶ 262-266, 275-290, 293-299; see
 6   also Add’l Fact 47.
 7          Dr. Medvidovic first cites evidence showing two examples of a parse tree built while data
 8   is being received:                                                                                  .
 9   (Id. ¶¶ 279-280.) The                                                               by a Qualys
10   scanner. (Id. ¶¶ 276-277.)
11                                          . Id. ¶¶ 278-279. Both data structures
12                  . Id. As Qualys’s engineer notes, this process of
13

14                                                         e. Id. ¶¶ 282-283.
15          Qualys’s Web Application Scanning uses the same
16           , and thus the above arguments apply to it. See, e.g., Exh. 19 (Kruse Tr.) at 8:6-21, 135:5-
17   17; see also Exh. 20 (QUALYS02019776) at 9784 (referring to                            ). In addition,
18   Web Application Scanning use “parallelization.” Exh. 8 (Medvidovic Op.) ¶¶ 295-299 (citing
19   additional technical documents and source code relevant to Web Application Scanning).
20   “Parallelization” refers to the process of performing multiple activities, including scanning and
21   analyzing the scan, in parallel. For example, Qualys’s documents state that while a WAS
22                                                                                 Id. ¶¶ 296-297. As
23   explained by Dr. Medvidovic,
24                                                           , it means that the parse tree was built while
25   other data is being received. Id. Thus, Dr. Medvidovic concludes that the “dynamically building,
26   by the computer while said receiving receives the incoming stream” limitation is satisfied. Further
27   supporting his opinions, Dr. Medvidovic references screenshots showing that the Qualys product
28

                                                      14                      FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 20 of 29




 1   reports partial scan results, which again is an indicator that the data structure storing the scan
 2   results (the parse tree) is built while data is received. Id. ¶ 290.
 3           The evidence Finjan relies upon includes technical documents, source code and deposition
 4   testimony. See, e.g., Exh. 8 (Medvidovic Op.) ¶ 284 (citing to technical documents and source
 5   code); ¶ 285 (citing the                                               ); see also Add’l Fact 49. Each
 6   item corroborates Finjan’s infringement theory, and it is entirely reasonable to conclude
 7   infringement from this evidence. Qualys attempts to discredit the testimony from its engineer as
 8   only concerning                  but in both the Qualys products and the ’408 Patent,
 9                                                            . Id. (citing testimony that
10                                                                           ”); D.I. 195-6 (’408 Pat.) at cl.
11   1 (requiring the building of a “parse tree” from incoming data that was parsed); see also Add’l
12   Fact 48. To the extent Qualys now tries to identify some intervening step between “receiving . .
13   .” data and parsing it, there is nothing in the record evidence substantiating that statement.
14           In fact, although Qualys’s expert offers competing conclusions, he was not able to point to
15   any contrary evidence supporting those conclusions other than off the record “conversations” with
16   Qualys engineers. Exh. 15 (Rubin Reb.) ¶ 263 (Qualys’s expert opining on the “dynamically
17   building” limitation), ¶¶ 276-277, 281 (Qualys’s expert opining on “parallelization”), ¶ 299
18   (Qualys’s expert opining on Qualys’s support for “real-time” processing); Exh. 14 (Rubin Tr.)
19   146:14-147:4 (Qualys’s expert unable to point to any corroborating evidence to support his
20   conclusions in paragraph 263), 188:5-190:21, 192:14-193:2 (Qualys’s expert unable to point to
21   any corroborating evidence to support his conclusions in paragraphs 276-277); 193:3-19. Even in
22   its motion, not even one of Qualys’s purported “undisputed facts” actually goes to how Qualys’s
23   products operate. See Facts 10-15. Qualys’s attorney argument asking the Court to interpret
24   disputed factual evidence in the light most favorable to Qualys is improper at the summary
25   judgment stage—and particularly here where there is nothing in the record to support Qualys’s
26   interpretation or refute Finjan’s. Amdocs (Isr.), Ltd. v. Openet Telecom, Inc., 761 F.3d 1329,
27   1341-43 (Fed. Cir. 2014) (reversing grant of summary judgment of noninfringement after
28

                                                        15                      FINJAN REPLY ISO MSJ AND
                                                                                OPPOSITION TO CROSS-MSJ
                                                                            Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 21 of 29




 1   determining the district court erred by concluding that there was “no evidence” of infringement
 2   despite patentee presenting documentary evidence supporting its allegations).
 3          B.      Summary Judgment is Not Appropriate for the ’844 and ’494 Patents
 4                  1.      Qualys manipulates the Court’s claim constructions
            Qualys is correct that the parties agreed at claim construction that the ’844 Patent requires
 5
     that the “inspector” receive an “executable application program, which is downloaded from a
 6
     source computer and run on the destination computer.” However, contrary to Qualys’s framing of
 7
     the issues (D.I. 195 (Mot.) at p. 14), the construction of “Downloadable” and the requirement of
 8
     an “inspector” are not the issues upon which it moves for summary judgment. Rather, the issue is
 9
     what is and is not “receiving” “an executable application program.” The disputes between the
10
     parties’ experts as to the evidence surrounding the application of those terms in the infringement
11
     theories requires denial of Qualys’s motion for summary judgment.
12
            Finjan and its expert have faithfully applied the parties’ agreed construction of
13
     “Downloadable” and the Court’s determination that “35 U.S.C. § 112 ¶ 6 does not apply” to the
14
     term “receiver.” D.I. 74 at 26. These patents teach that a “Downloadable is an executable
15
     application program, which is downloaded from a source computer and run on the destination
16
     computer.” D.I. 195-7 (’844 Pat.) at 1:44-47. The patent further teaches that “[a] Downloadable
17
     is typically requested by an ongoing process such as by an Internet browser or web client.” Id. at
18
     1:47-49. “Examples of Downloadables include Java™ applets designed for use in the Java™
19
     distributing environment developed by Sun Microsystems, Inc., JavaScript™ scripts also
20
     developed by Sun Microsystems, Inc., ActiveX™ controls designed for use in the ActiveX™
21
     distributing environment developed by the Microsoft Corporation, and Visual Basic also
22
     developed by the Microsoft Corporation. Downloadables may also include plugins, which add to
23
     the functionality of an already existing application program.” Id. at 1:49-57. Thus, the patents
24
     describe that an executable application program includes items requested by a web browser or web
25
     client and include a variety of scripts and plugins.
26

27

28

                                                       16                    FINJAN REPLY ISO MSJ AND
                                                                             OPPOSITION TO CROSS-MSJ
                                                                         Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 22 of 29




 1          Qualys, on the other hand, has interpreted the parties’ agreed construction of
 2   “Downloadable” such that it is irreconcilable with the ’844 and ’494 Patents. And it is that
 3   misguided interpretation that is the basis for its motion.
 4          For instance, Qualys’s expert, Dr. Stubblebine, has excluded the disclosed and claimed
 5   embodiments in his opinions. While Dr. Stubblebine acknowledges that the ’844 Patent provides
 6   the examples of Downloadables listed above (Java™ applets, JavaScript™ scripts, ActiveX™
 7   controls, and Visual Basic scripts (Exh. 21 (Stubblebine Reb.) at p. 17, fn3), he opines that these
 8   examples are not Downloadables because they do not “include the executable application needed
 9   to run the content on the computer.” Id. In other words, the web browser is the Downloadable
10   that must be received by the inspector according to Qualys: “Under the Court’s construction,
11   these example [sic] would also include the executable application needed to run the content on the
12   computer.” Id. Nowhere do the patents teach that the Downloadable includes the environment in
13   which the Downloadable is to run. Yet, Qualys then uses this flawed interpretation to exclude the
14   disclosed and claimed examples of Downloadables from the agreed construction. Exh. 21
15   (Stubblebine Reb.) at ¶¶ 54, 229 (JavaScript is not a Downloadable); ¶ 128 (applets are not
16   Downloadables); ¶ 224 (ActiveX is not a Downloadable); ¶¶ 233-234 (VisualBasic script is not a
17   Downloadable). Claiming that, “there’s some tension between the agreed construction of
18   ‘downloadable’ and what’s written in the patent,” (Exh. 22 (Stubblebine Tr.) at 33:24-34:9), Dr.
19   Stubblebine provides additional misinterpretations. For example, he opines that Downloadables
20   must be “self-contained” and must “perform a function for a user,” (Exh. 21 (Stubblebine Reb.) at
21   ¶ 58 (“Examples include email, web browser, and word processing programs.”)), and a
22   Downloadable must be executed by an operating system (i.e., not with a web browser), (id. at ¶ 69
23   (“A POSA would not consider HTML to be ‘an executable application program’ since it cannot be
24   executed by an OS.”)).
25          Similarly, Qualys has adopted its own construction of “receiver” and bases its motion for
26   summary judgment upon it. The Court previously determined that receiver was not a means-plus-
27   function claim in response to Qualys’s argument that it was indefinite under § 112 ¶ 6. D.I. 74.
28   However, Qualys never argued for any construction of that term. Add’l Fact 50. Dr. Stubblebine

                                                       17                    FINJAN REPLY ISO MSJ AND
                                                                             OPPOSITION TO CROSS-MSJ
                                                                         Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 23 of 29




 1   now opines that, “In my view, a POSA would understand ‘receiver’ to constitute hardware since it
 2   is a component of a ‘system’ claim.” Exh. 21 (Stubblebine Reb.) at ¶ 74. This is unsupported by
 3   the patents and it is legally flawed since a system claim can include hardware components,
 4   software components, or both. E.g., STV Asia Ltd. v. PRN Corp., No. C06-1664 JCS, 2007 WL
 5   521236, at *10-11 (N.D. Cal. Feb. 15, 2007).
 6          Qualys’s unilateral reinterpretation of the claims is erroneous, and it pervades Qualys’s
 7   arguments such that they should be denied for this reason alone. See Apple, Inc. v. Samsung
 8   Elecs. Co., No. 12-CV-00630-LHK, 2014 WL 252045, at *3 (N.D. Cal. Jan. 21, 2014) (“If
 9   [Qualys] wanted to tee up summary judgment positions based on particular constructions, they
10   ‘could (and should) have sought . . . constructions to those effects.’” (quoting ePlus, Inc. v.
11   Lawson Software, Inc., 700 F.3d 509, 520 (Fed. Cir. 2012))).
12                  2.         Collateral estoppel does not apply
13          Qualys admits that, “[t]he term receiving was not construed but does have a plain and
14   ordinary meaning.” D.I. 195 (Mot.) at p. 14. Yet Qualys argues that Finjan is collaterally
15   estopped from applying any understanding of the plain and ordinary meaning that conflicts with
16   Qualys’s, which it defines for the first time in its briefing. Qualys points to the SonicWall
17   summary judgment order in support, but the term “receiving” was not construed there. See Exh.
18   23 (SonicWall Joint Claim Construction Statement (5:17-cv-04467-BLF N.D. Cal., D.I. 80));
19   Add’l Fact 51. Collateral estoppel cannot attach to limit the meaning of an unconstrued term.
20   TecSec, Inc. v. Int’l Bus. Machines Corp., 731 F.3d 1336, 1344 (Fed. Cir. 2013) (“For collateral
21   estoppel to apply to a court’s claim construction, the construction ‘had to be the reason for the
22   loss,’ Jackson Jordan, Inc. v. Plasser Am. Corp., 747 F.2d 1567, 1577 (Fed. Cir. 1984), a
23   conclusion that does not apply here.”).
24                  3.         Qualys ignores Dr. Cole’s opinions and the accused products
25          Qualys attempts to avoid Dr. Cole’s opinions by focusing on its narrow applications of the

26   terms “receiver,” “inspector,” “receiving,” and the agreed construction of “Downloadable.”

27   Qualys oversimplifies and obfuscates the factual issues about what an inspector is and what a

28   receiver is, claiming “

                                                       18                     FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 24 of 29




 1                                  .” D.I. 195 (Mot.) at p. 15. However, Dr. Cole identifies much
 2   more than that in his report.9 Qualys also claims that Dr. Cole never describes how, in Qualys’s
 3   limited view, an “inspector” and “receiver” engage in “receiving” “Downloadables.” Id. In so
 4   arguing, Qualys applies yet another definition of “Downloadables, which must be executable
 5   software applications,” (id.), and redefines the agreed construction, as described above.
 6          In contrast, Dr. Cole applies the plain and ordinary meaning of the terms “inspector,”
 7   “receiver,” “receiving,” and the agreed construction of “Downloadable.” Dr. Cole opines “VM
 8   includes an inspector or inspector system (e.g.,                      ) whereby Downloadables
 9   (e.g., executable application programs scanned by VM in search of vulnerabilities) are received”,
10   (Exh. 24 (Cole Op.) at ¶¶ 329, 1199; id. at ¶¶ 332, 1202 (CA), ¶¶ 333, 1203 (WAS)) and provides
11   numerous examples of an inspector receiving a Downloadable: “
12

13                                                                                                .”
14   Exh. 24 (Cole Op.) at ¶ 1232; see also ¶¶ 1233-46. Dr. Cole identifies other types of received
15   Downloadables as well: “back doors, Trojan horses, brute force attacks, CGI, databases, DNS,
16   Bind, e-commerce Applications, FTP, firewalls, general remote services, hardware and network
17   appliances, information/directory services, SMB/Netbios Windows, file sharing, SMTP and Mail
18   applications, SNMP, TCP/IP, web servers, X-Windows.” (Id. at ¶ 1245.)
19          Further, Dr. Cole explains how Downloadables are received by Cloud Agents associated
20   with VM: “
21

22
     9
       For the ’844 Patent, summary examples include: “VM includes an inspector or inspector system
     (e.g., VM Scanning Engine)” (Exh. 24 (Cole Op.) at ¶ 329); VM in combination with CM includes
23   an inspector or inspector system “(e.g.,
             )” (id. at ¶ 330); “VM combined with TP includes an inspector or inspector system (e.g.,
24                                                               ) (id. at ¶ 331); and “VM combined with
     CA includes an inspector or inspector system (e.g.,
25                               ) (id. at ¶ 332); “WAS includes an inspector or inspector system (e.g.,
26                            )” (id. at ¶ 333). For the ’494 Patent, summary examples include: VM, VM
     + CM, VM + TP, VM + CA are “systems for managing Downloadables which include a receiver
27   (e.g., network interface and corresponding proxy software, VM, Qualys scanner (either external,
     internal, physical or virtual))” (id. at ¶¶ 1199-1202); and “WAS is a system for managing
28   Downloadables which includes a receiver (e.g., network interface and corresponding proxy
     software, WAS, Qualys scanner (either external, internal, physical or virtual))” (id. at ¶ 1203).
                                                          19                     FINJAN REPLY ISO MSJ AND
                                                                            OPPOSITION TO CROSS-MSJ
                                                                        Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 25 of 29




 1

 2                                                                                                     .”
 3   Exh. 24 (Cole Op.) at ¶ 361. Qualys skews Dr. Cole’s opinions by citing a cherry-picked snippet
 4   of Dr. Cole’s deposition testimony. D.I. 195 (Mot.) at p. 15. In fact, Dr. Cole opines that Cloud
 5   Agents receive Downloadables: “
 6

 7

 8

 9                  ” Exh. 25 (Cole Tr.) at 133:2-4, 13-14, 22-25 (in full at 132:23-134:15). And
10   contrary to Qualys’s arguments (Mot. at p. 16), Dr. Cole opines the accused products receive
11   “incoming” Downloadables in that the Downloadables are received before they are made
12   available:
13

14                                       .” Exh. 25 (Cole Tr.) at 91:21-25; 91:3-95:10.
15                  4.      Disputes of material fact exist between the experts
16          Setting aside Qualys’s arguments based on never-before-proposed claim constructions, the
17   record demonstrates vigorous factual disagreements between the experts on the application of the
18   claims to these facts. Qualys’s posture here resembles that of Motorola in Fujifilm Corp. v.
19   Motorola Mobility, 2015 WL 757575 (N.D. Cal. Feb. 20, 2015) (denying summary judgment of
20   non-infringement on numerous patents). There, as here, “[t]he bulk of [Qualys’s] noninfringement
21   arguments rest on claim construction positions that were not raised during the claim construction
22   process in this case.” Id. at *4. And there, as here, the time for claim construction has long past.
23   Id. at *5-6 (district courts “are not obligated to rule on such arguments when raised for the first
24   time in summary judgment briefs.”). Even though they are untimely, these disputes regarding
25   plain and ordinary meaning of “receiving”/“receiver” and the interpretation of the agreed
26   construction of “Downloadable” do not require further construction, and can be resolved by the
27   jury. Id. at *19 (“In light of the specification’s repeated descriptions of the claimed invention . . . ,
28   a juror could reasonably find that the plain and ordinary meaning of claim 1 reads onto the

                                                        20                     FINJAN REPLY ISO MSJ AND
                                                                               OPPOSITION TO CROSS-MSJ
                                                                           Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 26 of 29




 1   accused products.”); Apple, Inc. v. Samsung Elecs. Co., No. 12-CV-00630-LHK, 2014 WL
 2   252045, at *5 (N.D. Cal. Jan. 21, 2014) (“[T]he Court will view the parties’ disputes through the
 3   lens of whether a reasonable jury, armed with the Court’s claim construction as to certain terms
 4   and an instruction that the plain and ordinary meaning controls as to others, could or would
 5   necessarily conclude that the asserted claim reads on an accused device.”). Because Finjan and
 6   Qualys offer competing evidence and Finjan offers reasonable interpretations of that evidence,
 7   genuine issues of material fact preclude summary judgment.
 8   II.     OPPOSITION TO QUALYS’S MOTION FOR PARTIAL SUMMARY JUDGMENT
             OF NO DAMAGES FOR THE ’844 AND ’494 PATENTS
 9
             Qualys’s contention that Finjan cannot establish § 287 notice for the ’844 and ’494 Patents
10
     is based on a mistaken
11
     interpretation of the law the
12
     Court should reject.10 The fact
13
     record overwhelmingly
14
     indicates that Finjan carried its
15
     § 287 notice burden, at least
16
     via Finjan’s 2015 letter to
17
     Qualys raising the ’494 and ’844 Patents. Qualys concedes, as it must, the 2015 letter’s existence,
18
     and that the letter urged, “[S]everal of [Finjan’s] patents read on several products offered by
19
     Qualys[.].” D.I. 195 (Mot.) at p. 18; see also D.I. 195-38 (Ex. 33, Ltr. to Qualys) at p. 4. Qualys
20
     does not dispute that the 2015 letter contended that Qualys “has exposure” under various Finjan
21
     patents, including the ’844 and ’494 Patents. D.I. 195-38 (Ex. 33, Ltr to Qualys) at p. 7. Qualys
22
     also concedes that the letter concluded with a table (reproduced above) specifically identifying the
23
     Qualys products facing exposure under the ’844 and ’494 Patents. D.I. 195-38 (Ex. 33, Ltr to
24
     Qualys) at p. 9. As the excerpt shows, the 2015 letter identified “Vulnerability Management”
25
     product as creating exposure for Qualys under the ’494 and ’844 patents. Id. Though the letter
26

27   10
       Though styled as seeking “partial summary judgment of no damages,” Qualys’s notice
     arguments relate only to the ’844 and ’494 Patents. The ’408 and ’731 Patents, which expired
28
     substantially later, are unaffected.

                                                      21                     FINJAN REPLY ISO MSJ AND
                                                                             OPPOSITION TO CROSS-MSJ
                                                                         Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 27 of 29




 1   invited Qualys to enter into “good faith licensing discussions,” it specifically stated Finjan’s
 2   willingness to “seek enforcement of our patents through litigation[.]” Id. at 4.
 3            Qualys disputes none of these facts. Its motion is based on a contention that the
 4   disclosures above “fail[ed] to provide enough detail” to meet § 287’s standard. D.I. 195 (Mot.) at
 5   p. 19. Qualys’s contention, however, is contravened by controlling authority from the Federal
 6   Circuit. The only “detail” required by § 287 is detail sufficient to “support an objective
 7   understanding that the recipient may be an infringer” and to identify the “specific product or group
 8   of products” at issue. Funai Elec. Co. v. Daewoo Elecs. Corp., 616 F.3d 1357, 1373 (Fed. Cir.
 9   2010).
10            Qualys identifies two “details” as purportedly lacking from the 2015 letter, but neither
11   supports summary judgment. First, Qualys complains that the 2015 letter does not use the term
12   “infringement” in haec verba, but instead uses terms like “potential exposure” and invites Qualys
13   to take a license for the affected products. D.I. 195 (Mot.) at p. 18. Qualys’s suggestion that §
14   287 notice requires use of the word “infringement” is mistaken. Per the Federal Circuit, “Letters
15   that specifically identify a product and offer a license for that product do constitute actual notice.”
16   Minks v. Polaris Industries, Inc., 546 F.3d 1364, 1376 (Fed. Cir. 2008) (emphasis added); see also
17   Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1577 (Fed. Cir. 1985) (“The offering of
18   a license is actual notice.”). The statutory requirement of actual notice “does not mean the
19   patentee must make an ‘unqualified charge of infringement.’” Gart v. Logitech, Inc., 254 F.3d
20   1334, 1345–46 (Fed. Cir. 2001) (internal citation omitted). There is not, and has never been, a
21   requirement that notice letters use the word “infringement,” nor that they take a wholly adversarial
22   approach. A conciliatory, negotiation-focused approach is sufficient so long as the notice
23   specifically identifies both the patent and the product that purportedly practices that patent, as
24   Finjan’s letter does.
25            Second, Qualys suggests that the law requires identification of “specific patent claims
26   [that] are infringed by any specific product.” D.I. 195 (Mot.) at pp. 18-19. Not so. The Federal
27   Circuit has repeatedly held that § 287’s actual notice requirement is satisfied by notice of a patent,
28   not identification of claims within a patent. In Funai Electric Co. v. Daewoo Electronics Corp.,

                                                       22                     FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
          Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 28 of 29




 1   616 F.3d 1357 (Fed. Cir. 2010), actual notice was established by a letter reading simply, “We
 2   believe that your products infringe one or more of the aforementioned our patents [sic],” followed
 3   by a recitation of patent numbers and two accused products. 616 F.3d at 1372–73. No
 4   identification of specific claims was required. Notice of patents, but not claims, was also held
 5   sufficient in SRI International, Inc. v. Advanced Technology Laboratories, Inc., 127 F.3d 1462,
 6   1470 (Fed. Cir. 1997) (holding charge of infringement by “one or more claims” sufficient). SRI
 7   noted, “the requirement of actual notice . . . is designed to assure that the recipient knew of the
 8   adverse patent”—not specific claims therein—“during the period in which liability accrues[.]” Id.
 9   Finjan’s letter to Qualys more than satisfied that standard.
10          Though Finjan cited such authority during letter briefing, Qualys’s motion ignores all of it,
11   citing instead only the non-binding case Chrimar Systems v. Ruckus Wireless, Inc., No. 16-cv-
12   00186-SI, 2020 U.S. Dist. LEXIS 136656 (N.D. Cal. July 31, 2020). Chrimar is off point. The
13   notice Chrimar held deficient involved “68 patent claims and 98 products.” 2020 U.S. Dist.
14   LEXIS 136656, at *20. Finjan’s letter to Qualys charges just two products under two patents, and
15   offers to provide claim charts. D.I. 195-38 (Ex. 33, Ltr to Qualys) at p. 7. In any event, no
16   appellate authority adopts Chrimar’s rationale that notice standards vary based on the number of
17   accused products and/or the number of claims in the patents cited. That rationale is irreconcilable
18   with both Funai and SRI, making it non-controlling here. Chrimar is also incompatible with §
19   287’s instruction that the filing of a complaint—which does not “require a plaintiff to plead facts
20   establishing that each element of an asserted claim is met,” see Nalco Co. v. Chem-Mod, LLC, 883
21   F.3d 1337, 1350 (Fed. Cir. 2018)—establishes notice.11 35 U.S.C. § 287. Chrimar also
22   contravenes prevailing authority in other courts. See generally 7 Chisum on Patents
23   § 20.03[7][c][iv] (2020 ed.) (“[N]otice need not contain a detailed statement or an explication of
24   the patent owner’s theory concerning infringement.” (collecting authority)). The Court should
25   decline to be guided by Chrimar, and should deny Qualys’s notice motion.
26

27
     11
       See also In re Bill of Lading Transms’n & Procs’g Sys. Patent Litig., 681 F.3d 1323, 1335 (Fed.
28   Cir. 2012) (“[A] plaintiff need not even identify [in its Complaint] which claims it asserts are
     being infringed.”).
                                                      23                     FINJAN REPLY ISO MSJ AND
                                                                              OPPOSITION TO CROSS-MSJ
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 202 Filed 06/01/21 Page 29 of 29




 1                                        FISH & RICHARDSON P.C.
 2   Dated: June 1, 2021                   /s/ Jason W. Wolff
                                          Jason W. Wolff
 3

 4                                        Attorneys for Plaintiff
                                          FINJAN LLC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          24                     FINJAN REPLY ISO MSJ AND
                                                                 OPPOSITION TO CROSS-MSJ
                                                             Case No. 4:18-cv-07229-YGR (TSH)
